Order denying motion to direct the board of elections of the city of New York to accept the designating petitions of Bertha Rodman and William Rodman as candidates for the office of county committeeman of the Republican party in the fifty-fourth election district of the sixth Assembly district of Queens county and to place their names on the ballot for the primary election to be held on April 2, 1936, affirmed on authority of Matter of Wood v. Board of Elections (ante, p. 322), decided herewith. Lazansky, P. J., Johnston and Taylor, JJ., concur; Hagarty and Adel, JJ., dissent and vote to reverse for the reasons stated in their dissenting memorandum in Matter of Wood v. Board of Elections (ante, pp. 322, 323).